Exhibit 10.20

313 Acquisition LLC

4931 N. 300 W.

Provo, UT 84604

 

     [Date] [Name]      [Address]     

[Name]:

Reference is made to the Management Subscription Agreement (Incentive Units)
(the “Subscription Agreement”) that you entered into with 313 Acquisition LLC
(the “Company”) under the 313 Acquisition LLC Unit Plan (the “Plan”), and each
and any agreement you entered into pursuant thereto (together with the
Subscription Agreement, and the Plan, collectively, your “Equity Agreements”).
Capitalized terms used but not defined in this letter shall have the meanings
ascribed such terms in the Agreements.

As you know, pursuant to the terms of the Equity Agreements, any 2.0
Exit-Vesting Incentive Units and 3.0 Exit-Vesting Units (collectively, the
“Exit-Vesting Units”) which are unvested at the time of any termination of your
employment with the Company and its Subsidiaries and Affiliates.

The Board of Directors of the Company (the “Board”) has determined (and your
Equity Agreements are hereby amended in accordance with Section 7(b) of the Plan
to provide) that if a Termination Date occurs as a result of a termination of
your employment without Cause by the Company and its Subsidiaries and Affiliates
(and not as a result of Disability), your Exit-Vesting Units will remain
outstanding and eligible to vest if the applicable vesting criteria are
satisfied during the period (the “Tail Period”) beginning on your Termination
Date, and ending on the date that is six months after the Termination Date. Any
Exit-Vesting Units which are Unvested Incentive Units on the day following the
last day of the Tail Period shall be forfeited as of such date (or to the extent
a forfeiture is not permissible under applicable law for any reason, subject to
the Call Option in Section 5.2 of the Subscription Agreement, with the purchase
price per Unvested Incentive Unit equal to the lesser of (A) Fair Market Value
(measured as of the Repurchase Notice Date) and (B) Cost).

Except as is provided in this letter, the Equity Agreements shall remain
unchanged and continue in full force and effect.

 

Sincerely, 313 Acquisition LLC

 

By: Its: